 

EXHIBIT 10.16

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective
as of December 1, 2002 (the “Effective Date”), by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and John F.
DeLorenzo (the “Executive”).

 

  1.   Employment:

 

a.    Executive shall serve as the Company’s Executive Vice President and Chief
Financial Officer (“CFO”) during the term of this Agreement; provided, however,
Executive’s appointment to the positions of Executive Vice President and Chief
Financial Officer shall be effective as of the date approved by the Company’s
Board of Directors, which shall be no later than January 1, 2003. Executive will
perform such duties as are customarily performed by CFOs of like organizations,
including the duties as may reasonably be assigned from time to time by the
Company’s Chief Executive Officer (“CEO”) that are consistent with such title
and position. Executive shall report directly to the CEO. In performing his
duties, Executive will abide by all applicable Federal, state, and local laws,
as well as the Company’s bylaws, rules, regulations and policies, as may be
amended from time to time.

 

b.     Executive shall devote his entire productive time, ability and attention
to the Company’s business during the term of this Agreement. Executive shall not
engage in any other business duties or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the CEO. The foregoing shall not preclude
Executive from engaging in appropriate civic, charitable or religious activities
or from devoting a reasonable amount of time to passive private investments or
from serving on the boards of directors of other entities (provided that any
director position shall require the prior written consent of the CEO), as long
as such activities and/or services do not interfere or conflict with his
responsibilities to the Company, and any provision of this Agreement. In
addition, the foregoing shall not preclude Executive from spending a reasonable
amount of time (including travel time) necessary to enable Executive to complete
his MBA. Executive shall not directly or indirectly acquire, hold, or retain any
interest in any business competing with or similar in nature to the business of
the Company, or which in any other way creates a conflict of interest, except
for up to one percent (1%) ownership interests in public companies. During the
term of this Agreement, Executive shall not in any way engage or participate in
any business that is in competition with the Company.

 

2.     Term: Beginning on the Effective Date, the Company agrees to employ
Executive and Executive accepts employment with the Company until November 30,
2005, or until such time that Executive’s employment is terminated in accordance
with the terms of this Agreement.

 



--------------------------------------------------------------------------------



  3.   Salary & Benefits:

 

a.    Salary: Executive will receive a base monthly salary of Thirty Thousand
Dollars ($30,000), payable in equal installments according to the Company’s
regular paydays, less any applicable taxes and withholding (the “Basic Annual
Compensation”). The then-applicable Base Annual Compensation shall increase by
five percent (5%) on each of the first and second anniversaries of the Effective
Date of this Agreement.

 

b.    Discretionary Bonus: Executive is eligible for a discretionary annual
bonus of up to fifty percent (50%) of his then-applicable Base Annual
Compensation, subject to the approval of the Company’s Compensation Committee.

 

c.    Benefit Coverage: Executive is entitled to participate in all executive
benefit programs and plans established by the Company from time to time for the
benefit of its executives generally and for which Executive is eligible.

 

d.    Vacation and Holidays: Executive is entitled to paid vacation time in
accordance with the vacation policies established by the Company for its
employees, as may be amended from time to time. Executive will also be entitled
to the paid holidays as set forth in the Company’s policies.

 

e.    Car Allowance: Executive will receive Four Hundred Dollars ($400) per
month as a car allowance.

 

f.     Stock Options: Executive is eligible for grants of stock options under
the Entravision Communications Corporation 2000 Omnibus Equity Incentive Plan.
The initial grant will be one hundred fifty thousand (150,000) shares at an
exercise price equal to the closing market price of the Company’s Class A Common
Stock on the date of grant, vesting in twenty five percent (25%) installments
over four (4) years. The grant is subject to the approval of the Company’s
Compensation Committee.

 

g.    Moving Expenses: The Company will reimburse Executive for up to Ten
Thousand Dollars ($10,000) in moving expenses upon submission of acceptable
documentation.

 

h.    Miscellaneous: The Company will indemnify Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.

 

  4.   Termination of Employment:

 

a.    The Company or Executive may terminate this Agreement and Executive’s
employment at any time, with or without Cause (as defined below).

 

b.    In the event Executive is terminated for “Cause,” Executive shall not be
entitled to any severance compensation or any other compensation from the
Company except

 

2



--------------------------------------------------------------------------------

for such salary and benefits as Executive may have earned prior to Executive’s
termination. If terminated for “Cause,” Executive shall be ineligible for any
bonus, prorated or otherwise. For purposes of this Agreement, the Company may
terminate this Agreement for “Cause” for any of the following reasons:

 

(i)    Executive’s continued failure to substantially perform his job duties and
responsibilities, provided that written notice is provided by the Company and
the performance problem is not satisfactorily cured within sixty (60) days.

 

(ii)    Executive’s serious misconduct, dishonesty or disloyalty, which is
actually or potentially harmful to the Company.

 

(iii)    Executive’s willful, reckless or grossly negligent act or omission that
is materially harmful to the Company.

 

(iv)    Executive’s material breach of any provision of this Agreement, provided
written notice of such breach is given by the Company and Executive is given at
least thirty (30) days to cure the breach.

 

c.    Should the Company terminate Executive’s employment without Cause, or
should Executive voluntarily terminate his employment for Good Reason (as
defined below), in addition to (i) salary and benefits Executive might have
earned prior to his termination and (ii) any discretionary bonus approved by the
Company’s Compensation Committee prior to his termination, the Company will pay
Executive severance pay in an amount equal to Executive’s then-current base
monthly salary (exclusive of incentive or bonus pay, benefits and other non-cash
remuneration) multiplied by six (6). Payment of severance compensation under
this Section 4 shall be paid in equal payments, corresponding to the Company’s
usual executive paydays. Executive’s receipt of the severance payment described
in this Paragraph 4(c) is conditioned upon Executive’s executing a customary
form of release whereby Executive waives all claims arising out of his
employment and termination of employment.

 

d.    For purposes of this Agreement, “Good Reason” shall mean the requirement,
within 120 days following a Change in Control of the Company (as defined below),
that Executive move his residence outside the greater Los Angeles, California
metropolitan area. For purposes of this Agreement, “Change in Control” shall
mean the acquisition of the Company by another entity by means of any
transaction or series or related transactions (including, without limitation,
any reorganization, merger or consolidation, but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), where the
Company’s stockholders of record as constituted immediately prior to such
acquisition will, immediately after such acquisition, hold less than fifty
percent (50%) of the voting power of the surviving or acquiring entity. Any
termination for Good Reason shall be communicated by Executive’s delivery of
written notice to the Company, in accordance with Section 6 hereof, indicating
that the Executive is voluntarily terminating his employment for Good Reason and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment for Good Reason.

 

3



--------------------------------------------------------------------------------

  5.   Confidentiality:

 

a.    Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, but not limited to,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information, and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”). Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company. Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of Executive; (ii) prior to disclosure hereunder was already
lawfully in Executive’s possession without any obligation of confidentiality;
(iii) subsequent to disclosure hereunder is obtained by Executive on a
non-confidential basis from a third party who has the right to disclose such
information to Executive; or (iv) is ordered to be or otherwise required to be
disclosed by Executive by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.

 

b.    At all times during and after Executive’s employment with the Company, he
will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.

 

c.    While employed by the Company and for one (1) year thereafter, Executive
may not, either directly or through any other person or entity (i) use
Confidential Information to solicit or attempt to solicit any employee,
consultant, vendor or independent contractor of the Company; or (ii) use
Confidential Information to solicit or attempt to solicit the business of any
customer, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was listed on the Company’s customer,
vendor or distributor list.

 

6.     Notices: Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when personally delivered or when mailed
by U.S. registered or certified mail, return receipt requested, postage prepaid,
addressed to the party’s last know address.

 

7.    Waiver of Breach: The waiver by either party, or the failure of either
party to claim a breach of any provision of this Agreement, shall not operate or
be construed as a waiver of any subsequent breach.

 

8.    Assignment: The rights and obligations of the respective parties hereto
under this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives, successors and assigns of the parties hereto;
provided, however, that this Agreement shall not be assignable by Executive
without prior written consent of the Company.

 

4



--------------------------------------------------------------------------------

9.     Entire Agreement: This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to said subject matter in any manner whatsoever. Any
modification of this Agreement will be effective only if it is in writing and
signed by both Executive and the CEO of the Company.

 

10.     Governing Law: This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California.

 

11.     Partial Invalidity: If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

 

12.     Remedy for Breach: In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

 

13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument. To the maximum extent permitted
by law or any applicable governmental authority, any document may be signed and
transmitted by facsimile with the same validity as if it were an ink-signed
document.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

“Company”

     

Entravision Communications Corporation

a Delaware corporation

           

By:

 

/s/    WALTER F. ULLOA         

--------------------------------------------------------------------------------

               

Walter F. Ulloa

Chairman & Chief Executive Officer

 

“Executive”

                   

By:

 

/s/    JOHN F. DELORENZO         

--------------------------------------------------------------------------------

               

John F. DeLorenzo

 

 

[Signature Page to Executive Employment Agreement]

 

5